396 S.C. 242 (2011)
721 S.E.2d 411
Re ATTORNEY INFORMATION SYSTEM AMENDMENTS AND REQUIREMENTS.
2011-10-17-01.
Supreme Court of South Carolina.
October 17, 2011.

ORDER
The South Carolina Judicial Department has completed the deployment of the statewide case management system at the circuit court and magistrate court levels in all 46 counties. Development of a case management system for the family court is currently in progress. Additionally, the Department *243 is developing a new appellate court case management system to be used at the Supreme Court of South Carolina and the South Carolina Court of Appeals, and has begun preparing for the electronic filing of court documents in the future. As these technology initiatives have progressed, the need for accurate and up-to-date information about lawyers has become more and more critical for the day to day operations of the courts at all levels.
To meet this need, the South Carolina Judicial Department has developed the Attorney Information System (AIS) to store and manage contact information for all persons admitted to practice law in South Carolina. In addition to providing accurate information regarding members of the Bar, the system allows members to make changes to their contact information using a web-based portal, thereby ensuring that their contact information is always current. Additionally, this same system will be used to maintain information on those persons licensed in South Carolina as foreign legal consultants.
Rule 410 of the South Carolina Appellate Court Rules is hereby amended to read as shown in the attachment to this order. These changes are effective immediately.
Under the amended rule, lawyers and foreign legal consultants are responsible for verifying and updating their contact information on the AIS. This must occur at least once a year prior to paying the annual license fee, or within five (5) days of a change in any of the information shown on the AIS. Further, as persons are admitted or licensed as lawyers or foreign legal consultants, their information will be added to the AIS, and these new admittees or licensees must verify and update their AIS information within five (5) days of being admitted or licensed.
Each attorney and foreign legal consultant must, at a minimum, have a mailing address, an e-mail address and a phone number listed on the AIS. The mailing and e-mail address shown in the AIS shall be used for all purposes of notifying and serving the attorney or foreign legal consultant.
To facilitate the transition to the AIS, attorneys admitted to practice law in this State (including those holding limited certificates) and foreign legal consultants licensed in this State shall, by November 18, 2011, log-on, verify, and update their *244 contact information on the AIS. Instructions for doing so will be sent out by separate correspondence, and this correspondence will include the individual account name and unique password for initial log-on to the AIS. At a minimum, the attorney or foreign legal consultant shall ensure that his or her contact information in the AIS includes a mailing address, an e-mail address, and a telephone or cell phone number, and that this information is current and accurate. Attorneys and foreign legal consultants who have not logged-on and verified and updated their contact information will not be allowed to pay their license fee for 2012 until they have done so.
IT IS SO ORDERED.
  /s/ Jean H. Toal, C.J.
  /s/ Costa M. Pleicones, J.
  /s/ Donald W. Beatty, J.
  /s/ John W. Kittredge, J.
  /s/ Kaye G. Hearn, J.

RULE 410

SOUTH CAROLINA BAR
(a) Name. There is hereby created and established an organization to be known as the South Carolina Bar.
(a) Purposes. The purposes of the organization shall be to uphold and defend the Constitution of the United States and the Constitution of the State of South Carolina; to protect, and maintain respect for, representative government; to continually improve the administration of justice throughout the State; to require the highest standards of ethical and professional conduct, and uphold the integrity and honor of the legal profession; to advance the science of jurisprudence; to promote consistent high quality of legal education and legal services to the public; to apply the knowledge, experience and ability of the legal profession to the promotion of the public good; to encourage goodwill and respect for integrity and excellence in public service among the members of the legal profession and the public; to perform any additional purposes and duties assigned to it by the Supreme Court of South Carolina; and to promote and correlate such policies and *245 activities of the Bar as fall within these purposes in the interest of the legal profession and the public.

(c) Duties and Powers.
(1) The duties of the South Carolina Bar shall be to faithfully carry out its stated purposes as set forth in this rule as may be amended from time to time, with the powers as shall be reasonably necessary and proper for the carrying out of these purposes, including the power to adopt, and amend as necessary, the Bylaws by which it shall be governed, to establish classification of memberships, to recommend amendments or additions to this rule and to the Constitution approved by this Court to be effective upon formation of the South Carolina Bar, and to recommend changes in the license fees to be charged the members thereof.
(2) The annual license fee for active members who have been admitted to practice law in this State or any other jurisdiction for three years or more shall be $245.00 plus the amount specified in (3) below. The license fee for all other members shall be in lesser amounts as may be provided for in the Bylaws of the South Carolina Bar plus the amount specified in (3) below. The license fee shall be payable on or before January 1st of each year. All income and assets shall be handled separately by the South Carolina Bar, as prescribed in its Constitution and Bylaws.
(3) For each of the listed classes of membership, the following additional license fee shall be paid:
(A) Active Members (less than three years)$20.00
(B) Active Members (three years or more)$50.00
(C) Judicial Members$50.00
(D) Inactive Members$20.00
(E) Military Members$20.00
(F) Limited Certificates$20.00
The funds generated from this additional fee shall be placed in a separate account by the South Carolina Bar and shall be disbursed as directed by the Supreme Court to help defray the costs of operating the Commission on Judicial Conduct, the Commission on Lawyer Conduct and the Office of Disciplinary Counsel.
*246 (d) Membership Required. No person shall engage in the practice of law in the State of South Carolina who is not licensed by this Court and a member in good standing of the South Carolina Bar except as otherwise provided in the rules of this Court.
(e) Attorney Information System (AIS). The AIS is a web-based system developed by the South Carolina Judicial Department to maintain and update information regarding members of the South Carolina Bar. Members use this system, which is accessed using a user name and password, to verify and update their individual contact information. The mailing and e-mail address shown in the AIS shall be used for all purposes of notifying and serving the member.

(f) Enrollment of Members and Duties Upon Enrollment. Every person admitted to the practice of law in South Carolina shall be added to the AIS immediately upon their admission. The Clerk of the Supreme Court is authorized to release information from the admissions/application records as necessary to populate the data fields in the AIS. Each new member shall verify and update his or her information in the AIS within five (5) days of being admitted or licensed. Additionally, the South Carolina Bar may require a new member to provide additional information on a form provided by the South Carolina Bar.
(g) Duty of Members to Verify and Update the AIS. Persons admitted to practice law in South Carolina shall have a continuing duty to verify and update their information contained in the AIS, and must ensure that the AIS information is current and accurate at all times. At a minimum, the contact information listed on the AIS must include a mailing address, an e-mail address and a telephone number. Members must update their contact information on the AIS within five (5) days of any change. Additionally, members must verify and update all of their information prior to paying their bar license fees every year. For those fields that the member cannot correct or update using the AIS, the member will make and submit a discrepancy report on the AIS so that the matter can be resolved. Members who have resigned, been disbarred or suspended, or whose admission or license has otherwise been *247 terminated, and who do not intend to ever seek reinstatement or readmission, are not required to update their information.

(h) Foreign Legal Consultants.
(1) Duty to Verify and Update the AIS. While not members of the South Carolina Bar, persons who are licensed as foreign legal consultants under Rule 424, SCACR, shall be added to the AIS immediately upon their licensing, and the Clerk of the Supreme Court is authorized to release information from the admissions/application records as necessary to populate the data fields in the AIS. Foreign legal consultants shall have the same duty to update and verify their information on the AIS as specified for members under (f) and (g) above.
(2) License Fees. Foreign Legal Consultants shall pay a license fee of $295 to the South Carolina Bar by January 1st. Fifty dollars of this fee shall be placed in the separate account referenced in (c)(3) above to be disbursed as directed by the Supreme Court to help defray the costs of operating the Commission on Judicial Conduct, the Commission on Lawyer Conduct, and the Office of Disciplinary Counsel.